DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed April 20, 2021 are objected to because: 
a.	the drawings fail to comply with 37 CFR 1.84(p)(3) since Figures 1-28 include numbers and letters that do not measure at least .32 cm (1/8 inch) in height;
b.	in Fig. 14, “basedon” in 352b should be “based on”;
c.	in Fig. 14, “Recieve” in 358A and 358B should be “Receive”;
d.	in Fig. 19, “MSD_FSK 85” should be “MSD_FSK 403” (see paragraph [0120]); and
e.	in Fig. 22, the four occurrences of “Recieved” should be “Received.”

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 250 in FIG. 8.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
The disclosure is objected to because of the following informalities: 
in paragraph [001], the status of the pending applications should be updated;
in paragraph [0043], line 6, “signal to noise” should be “signal-to-noise”;
in paragraph [0061], line 3, “synch word” should be “sync word” (see paragraph [0043], line 5 and paragraph [0061], line 4);
in paragraph [0063], line 2, “Cartesian to Polar” should be “Cartesian-to-Polar”;
in paragraph [0068], line 4, “channel filter 85” should be “IF Processor_a 205” (see Fig. 9); 
in paragraph [0068], line 6, “channel filter 115” should be “IF Processor_b 210” (see Fig. 9); 
in paragraph [0069], the multiple occurrences of “synch word” should be “sync word” (see paragraph [0043], line 5 and paragraph [0061], line 4);
in paragraph [0081], line 7, “synch” should be “sync” (see paragraph [0043], line 5 and paragraph [0061], line 4);
in paragraph [0086], line 11, “signal to noise” should be “signal-to-noise”;
in paragraph [0095], the acronym “SUN” is not defined;
n paragraph [0096], line 4, “synch word” should be “sync word” (see paragraph [0043], line 5 and paragraph [0061], line 4);
in paragraph [00114], lines 5-6, “signal to noise” should be “signal-to-noise”; and
in paragraph [00124], line 10, “RX_FSM 428” should be “RX_FSM 425”.
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities:  
a.	in claim 3, line 2, “synch” should be “sync”;
b.	in claim 12, line 2, “of received” should be “of the received” (see claim 10, line 5);
c.	in claim 13, line 2, “from received” should be “from the received” (see claim 10, line 5); 
d.	in claim 15, lines 3-4, “(MSDs) to generate a plurality” should be “(MSDs), a plurality”;
e.	in claim 16, line 2, “synch” should be “sync”;
f.	in claim 17, line 1, “further” should be inserted before “comprising”;

h.	in claim 19, line 1, “further” should be inserted before “comprising”; and
i.	in claim 20, line 1, “comprising wherein” should be “further comprising.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 6 and 15, it is unclear what is meant by “to cause reception”. For example, it does not make sense for the controller “to cause reception of the plurality of RF signals in response to the plurality of detection signals” (see claim 1, lines 7-8 and claim 15, lines 6-7) since the RF signals have to be “received” by the plurality of modulation signal detectors (see claim 1, lines 4-6) in order to be detected.
Claims 1 and 15 are indefinite because each of the claims recites limitations that are inconsistent with the specification disclosure. (See MPEP 2173.03) In claims 1 and 15, the scope of the limitation of a plurality of modulation signal detectors that generate a plurality of detection signals when a plurality of RF signals using a plurality of modulation schemes are detected include simultaneously/concurrently generating the 
Furthermore, the scope of the limitation of the controller to “cause reception” in response to “the plurality of detection signals” is also inconsistent with the disclosure for Figures 20-22. Based on the detailed description for Figures 20-22 (e.g. paragraphs [00125]-[00127]), only one of the detection signals determine the reception of the RF signals. For example, in Fig. 20, either S2 or S3 select the configuration (via MUX 438) of the receiver. 
Claim 7 is indefinite because configuring the RF receiver “based on the plurality of the detection signals” is inconsistent with the specification disclosure. (See MPEP 2173.03) According to the description of Figs. 20 and 22, the configuration is based on either S2 or S3 (i.e. one of the detection signals), not the S2 and S3 according to “based on the plurality of the detection signals” in claim 7.
Claim 10 is indefinite because a plurality of modulation signal detectors that generate a plurality of detection signals is inconsistent with the disclosure. (See MPEP 2173.03) The scope of the limitation of the plurality of modulation signal detectors includes the simultaneous/concurrent generation of the plurality of detection signals. However, based on the detailed description for Figures 20-22 (e.g. paragraphs [00125]-[00127]), only one of the plurality of modulation signal detectors generate a detection signal when a signal having the corresponding modulation scheme is detected. For 
With regard to claim 10, the limitation “wherein a packet is received by configuring the receiver based on a detection signal in the plurality of detection signals, wherein the detection signal is obtained from the packet” on lines 7-9 also renders the claim indefinite. It does not make sense that the packet is received based on the detection signal but the detection signal is obtained from the packet. Since the packet and detection signal are each received/obtained based on the other, neither the packet nor the detection signal can be received/obtained.
With regard to claim 11, it does not make sense that the controller configures the receiver based on the plurality of detection signals to receive signals since the receiver must receive the modulated signals (see claim 10, lines 5-7) in order to generate the plurality of detection signals.
Claim 11 is also indefinite because configuring the RF receiver “based on the plurality of the detection signals” is inconsistent with the specification disclosure. (See MPEP 2173.03) According to the description of Figs. 20 and 22, the configuration is based on either S2 or S3 (i.e. one of the detection signals), not the S2 and S3 according to “based on the plurality of the detection signals” in claim 7.
With regard to claim 15, it is unclear what is meant by “causing reception of the plurality of RF signals in response to the plurality of detection signals” (see lines 6-7) since the RF signals have to be “received” by the plurality of modulation signal detectors (see claim 15, lines 3-5) in order to be detected.
With regard to claims 17 and 18, it is unclear how “operating the plurality of MDSs” in the respective claims relates to or differs from “using a plurality of modulation 
With regard to claim 19, it is unclear how the configuring the RF receiver to receive relates to the “causing reception” step in claim 15, lines 6-7. According to claim 19, the RF receiver is configured to receive an RF signal (i.e. one signal) whereas claim 15, lines 6-7 relates to receiving “the plurality of signals.”
With regard to claim 20, it is unclear how sharing a MAC processor to receive relates to the step of causing reception in claim 15, lines 7-8. For example, is the reception in claim 15 performed by the MAC processor in claim 20, i.e. does “receive” in claim 20 corresponds to “reception” in claim 15?
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Picard (US Patent No. 8,837,640 B2). In view of the 35 USC 112(b) rejection of the claims above, the claims are interpreted according to the detailed description for the rejections under prior art. For example, in claims 1 and 15, the limitation “generating a plurality of detection signals” is interpreted as one of the plurality of modulation signal detectors “generating a detection signal.” Furthermore, “cause reception” is interpreted as “demodulating” a received RF signal.  In claim 7, “based on the plurality of detection signals” is interpreted as “based on a detection signal.” 
With regard to claims 1 and 15, Picard discloses the claimed invention including an apparatus/method comprising a radio-frequency receiver that includes:
a.  	a plurality of modulation signal detectors (e.g. 410 in FIG. 4 or 502 in FIG. 5; column 4, lines 43-47; column 5, line 66 – column 6, line 21; column 6, lines 37-40 and 52-64; and column 8, lines 18-22) to generate a plurality of detection signals; and 
b.  	a controller (e.g. 412, 414 and/or 416 in FIG. 4 or 508-518 in FIG. 5) to “cause reception” of signals in response to a detection signal. 
(See also column 4, lines 43-47; column 5, line 66 – column 6, line 21; column 6, lines 37-40 and 52-64; and column 8, lines 18-22)
With regard to claims 2 and 16, Picard discloses the claimed invention including the MSDs comprising a plurality of preamble detectors. (See 410 in Fig. 4 or 504 in FIG. 5; column 5, lines 34-47; column 6, lines 52-62; and column 8, lines 18-22)
With regard to claims 3 and 16, Picard discloses the claimed invention including the MSDs comprising a plurality of synchronization word detectors. (See 410 in Fig. 4 or 504 in FIG. 5; column 5, lines 34-47; “sync word” in column 6, lines 52-64; and column 8, lines 18-22)
With regard to claims 4 and 17, Picard discloses the claimed invention including the plurality of MSDs operating concurrently to detect the plurality of different physical layers. (See 410 in FIG. 4 or 504 in FIG. 5; column 3, lines 54-59; and column 5, lines 26-47 wherein the “different modulation types” correspond to “a plurality of different physical layers”)
With regard to claims 5 and 18, Picard discloses the claimed invention including the plurality of MSDs operating concurrently to detect the plurality of RF signals modulated using a plurality of modulation schemes. (See 410 in FIG. 4 or 504 in FIG. 5; column 3, lines 54-59; and column 5, lines 26-47)
With regard to claim 6, Picard discloses the claimed invention including a plurality of demodulators to cause reception of the RF signals. (See 412 in FIG.4 and column 6, lines 6-8 and 38)
With regard to claim 7, Picard discloses the claimed invention including the controller configuring the RF receiver based on a detection signal. (See 414 and 416 in FIG. 4 or 514 in FIG. 5; column 7, lines 35-60; and column 10, lines 21-28)
With regard to claim 19, Picard discloses the claimed invention including the controller configuring the RF receiver to receive an RF signal in the plurality of RF signals based on a modulation scheme used to modulate the RF signal (see 510-518 in FIG. 5 and column 10, lines 2-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Picard in view of Sanderford, Jr. (US Publication No. 2009/0243869 A1). Picard discloses the claimed invention except for the controller comprising a medium access controller processor to receive the plurality of RF signals. Sanderford, Jr. discloses using a medium access controller (MAC) processor to process shared functions to receive a plurality of RF signals. (See Sanderford, Jr., 56 and 80 in FIG. 4 and paragraph [0073]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add MAC processor to the receiver of Picard to control processing of the plurality of modulated RF signals. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Picard. Picard discloses the claimed invention except for the plurality of modulation schemes comprising one of those recited in claim 9. Modulation schemes such as frequency shift keying, quadrature phase shift keying or quadrature amplitude modulation (or those listed in claim 9) are commonly used in wireless communication systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderford, Jr. in view of Picard. In view of the 35 USC 112(b) rejection of the claims above, the claims are interpreted according to the detailed description for the rejections under prior art. For example, in claim 10, the limitation “generating a plurality of detection signals” is interpreted as one of the plurality of modulation signal detectors “generating a detection signal.” In claim 11, “based on the plurality of detection signals” is interpreted as “based on a detection signal.”
With regard to claim 10, Sanderford, Jr. discloses a transceiver that comprises a transmitter and receiver capable of transmitting and receiving a plurality of protocols. (See FIGs. 3 and 4; paragraph [0007], lines 2-5; paragraph [0056], lines 1-3; and paragraphs [0058], [0070] and [0072]) However, Sanderford, Jr. does not teach a receiver comprising a plurality of modulation scheme detectors wherein a packet is received by configuring the receiver based on a detection signal. 
Picard discloses a multiple protocol receiver comprising a plurality of modulation scheme detectors (e.g. 410 in FIG. 4 or 502 in FIG. 5; column 4, lines 43-47; column 5, line 66 – column 6, line 21; column 6, lines 37-40 and 52-64; and column 8, lines 18-22) wherein a packet is received by configuring a receiver based on a detection signal (e.g. 508-518 in FIG. 5). Since the receiver/demodulator in Sanderford, Jr. supports different protocols (see Sanderford, Jr., “various dissimilar protocols” in paragraph [0055]) and the different modulation types in the receiver of Picard corresponds to different protocols (see Picard, 508 and 510 in FIG. 5), it would have been obvious to one of 
With regard to claim 11, Sanderford, Jr. in view of Picard disclose the claimed invention including a controller configuring the receiver based on a detection signal to receive signals. (See Picard, 414 and 416 in FIG. 4 or 514 in FIG. 5; column 7, lines 35-60; and column 10, lines 21-28)
With regard to claim 12, Sanderford, Jr. in view of Picard disclose the claimed invention including the plurality of MDSs detecting the modulation scheme during a preamble or synchronization field. (See Picard, FIG. 2; column 5, lines 34-55; and column 6, lines 53-64)
With regard to claim 13, Sanderford, Jr. in view of Picard disclose the claimed invention including a medium access controller processor to process shared functions to receive packets. (See Sanderford, Jr., 56 and 80 in FIG. 4 and paragraph [0073])
With regard to claim 14, Sanderford, Jr. in view of Picard disclose the claimed invention including the plurality of modulation schemes comprising one of BPSK, QPSK and FSK. (See Sanderford, Jr., paragraphs [0058] and [0070]) Furthermore, since BPSK, QPSK and FSK are common modulation schemes for transmitting RF signals in wireless communication systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the receiver of 

Conclusion
Please note that although the Office Action has cited pertinent portions of the references that read on the claim limitations, other sections of the references may also disclose the claim limitations. Therefore, each of the references should be considered in its entirety.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/BETSY DEPPE/Primary Examiner, Art Unit 2633